132 F.3d 48
Dorothy A. Leventhalv.Cobb American Bank and Trust Company, American Bank Shares,Inc., Claude E. Surface, Jr., William W. Marrett, Jr., RomanA. DeVille, Rosa Dziewienski, CSG Partners, Ltd., SamForman; Ronald S. Leventhan v. Cobb American Bank and TrustCompany, American Bank Shares, Inc., Roman A. DeVille, CSGPartners, Ltd., Rosa Dziewienski; Ronald S. Leventhal,Dorothy A. Leventhal v. Claude E. Surface, Jr., Roman A.DeVille, Rosa Dziewienski, CSG
NOS. 95-9290, 95-9291, 96-8331
United States Court of Appeals,Eleventh Circuit.
Dec 01, 1997
N.D.Ga., 119 F.3d 9, 119 F.3d 11

1
DENIALS OF REHEARING EN BANC.